DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,867,317 to Wildemann et al.
Re-claim 1, Wildemann et al. disclose in figure 3 a gas lift, comprising: a tube 9, a rod 4 slides in the tube, the tube is filled with a gas (see column 2 lines 54-56); a moving member 15 moves with the rod; a first stopping part 10 is coupled to the moving member for stopping a sliding of the moving member with respect to the tube; a second stopping part 10a is coupled to the moving member for stopping a sliding of the moving member after the moving member and the first coupling part have been coupled (and released, as in the instant invention) to each other.

Re-claim 3, the first stopping part 10 is a coupling protrusion formed to be protruded from an inside surface of the tube 9, and is coupled to an outside surface of the moving member.
Re-claim 4, the coupling protrusion is formed by a caulking process on the outside surface of the tube 9.
Re-claim 5, an inlet part 67 is formed on the upper portion of the coupling part 16, and is formed to be recessed from the outside surface of the tubular part along a circumference thereof on an upper end of the tubular part.
Re-claim 6, the upper end of the inlet part 67 is formed to be spaced to have a gap from an inside wall of the tube so that the inlet part can enter the coupling protrusion.  The inclined formation of the inlet part results in a gap.
Re-claim 7, the second stopping part 10a is a stopping member fixedly installed and disposed at the upper end than that of the moving member.
Re-claim 12, a portion where the inlet part 67 and the coupling part are coupled to each other is formed to be inclined.
Allowable Subject Matter
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaptanis et al., Lin, Shimokura et al., Krajenke et al., Jo, GB 1529171 and Rennecke et al. each teach an air spring with a locking or holding feature.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 24, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657